Order, Supreme Court, New York County, entered August 7, 1972, granting summary judgment to plaintiff on issues of liability, unanimously reversed, on the law, without costs and without disbursements, and the motion denied. The complaint seeks recovery for the “ bodily injury, wounding, mental pain and anguish in expectation of severe injury and death” arising from the September 6, 1970 hijacking of TWA, Flight 741, by members of the Popular Front for the Liberation of Palestine and subsequent detention in the plane for several days in the Jordanian desert. Triable issues are present. These include a determination of the precise meaning of the original official French text of article 17 of the Warsaw Convention, which was signed in 1929, long before this State permitted recovery for neurological or emotional disorders (see Battalla v. State of New York, 10 N Y 2d 237), because we may not take cognizance of the meaning of a foreign language and “the binding meaning of the terms [of the convention] is the French legal meaning ” (Block v. Compagnie Nationale Air France, 386 F. 2d 323, 330). Thus, in our opinion, summary judgment should not have been granted (see Husserl v. Swissair *964[U. S. Dist. Ct. So. District of New York, Nov. 8, 1972]. N. Y. L. J. Nov. 9, 1972, p. 1, col. 6, Herman v. Trans World Airlines, 40 A D 2d 850). Concur — McGivern, J. P., Nunez, Kupferman, McNally and Capozzoli, JJ.